Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 103 Withdrawn
All rejections under 35 USC 103, filed on 12/15/20, have been withdrawn in view of the new amendment to claim 31 requiring “plasma etching the coating to selectively remove at least some of said polymer in order to leave the carbon nanostructures” and in view of the fact that applicant’s argument stating “the presently claimed method uses the plasma etching step to selectively remove at least some of the polymer into which the carbon nanostructures are incorporated, so as to leave the carbon nanostructures which then act to trap light, resulting in the black coating. This is in contrast to the etching step disclosed in the Sun reference, which is a standard lithographic etching/patterning step which removes the carbon nanotube layer (see passage from paragraph 26 quoted by Examiner on page 3 of office action). 
Even if the person of ordinary skill in the art looked to the Sun reference, this would teach that plasma etching should be used to remove the carbon nanostructures, whereas the present invention requires the carbon nanostructures to be retained and the polymer to be selectively removed” is persuasive because the combined method of Kim and Sun results in removing the carbon nanostructure in the locations where the polymer has been removed by the plasma.

Allowable Subject Matter
Claims 31-43 and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the cited prior art of record fails to disclose or render obvious a method of coating a substrate with carbon nanostructures to produce a non-transparent coating, including the step of “plasma etching the coating to selectively remove at least some of said polymer in order to leave the carbon nanostructures”, in combination with the rest of the steps/limitations of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713